Case 2:18-ml-02814-AB-FFM Document 199-34 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6578




                EXHIBIT 57
                                                                                                                       EXHIBIT 57-1
                Case 2:18-ml-02814-AB-FFM Document 199-34 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6579

             From:              Kaddouh, Ibrahim <Ibrahim.Kaddouh@getrag.de>
             Sent:              Friday, January 29, 2010 2:23 PM
             To:                Dieter.Krause@continental-corporation.com; Haran, Ed (E.W.)
                                <eharan@ford.com>; Enrique. 04Garcia@continental-corporation.com;
                                frank.giskes@continental-corporation.com; Frank. Scheuring@continental-
                                corporation.com; Goodall, Greg (G.A.)<ggoodall@ford.com>; Soehner, Reiko
                                <Reiko. Soehner@getrag.de>; j ens .roy la@continental-corporati on. com;
                                Kirchhoffer, Johann (J.)<jkirchho@ford.com>; Saini, Kailash
                                <Kailash.Saini@getrag.de>; Ludwig, Michael <Michael.Ludwig@getrag.de>;
                                Aversa, Piero (P.) <paversa@ford.com>; Werner. Schambeck@continental-
                                corporation.com; werner. spoerl@continental-corporation.com
             Cc:                stephan.nohe@continental-corporati on. com; matthias. wieczorek@continental-
                                corporati on. com; thomas.brandt@continental-corporation.com;
                                Gerd. Auerswal d@continental-corporati on. com; peter. bertelshofer@continental-
                                corporati on. com; Martin.Bomber@continental-corporation.com; Lemieux, Joseph
                                <Joseph.Lemieux@getrag.de>; DeVincent, Ernie <Ernie.DeVincent@getrag.de>;
                                Herkert, Wolfram <Wolfram.Herkert@getrag.de>; Ochani, Kishore
                                <Kishore.Ochani@getrag.de>; Coon, David <David.Coon@getrag.de>; Pugliese,
                                Raymond <Raymond.Pugliese@getrag.de>; Hofmann, Michael
                                <Michael.Hofmann@getrag.de>; Haran, Ed (E.W.)<eharan@ford.com>; Aversa,
                                Piero (P.) <paversa@ford.com>; Gutmann, Kevin <Kevin.Gutmann@getrag.de>;
                                Bollas, Stephen (S.M.) <sbollas@ford.com>
             Subject:           GETRAG Summary for Janury 29,2010 Conti meeting: handout for todays
                                6DCT250 meeting


            Dear All,

            Thank you for the meeting on January 29,2010. Below are captured points requesting prompt follow up .

            • LC Module failure during vibration testing.

                 • Press fit operation improved since January 12 in addition to Conti's expert at GDL . ( GETRAG still needs
                   MSA/CPK data). Operators visually 100% looking at pins for "NO BEND"
                 • AVX process reviewed to ensure no bends happening from sub supplier also 8 din progress ( Still PSW
                   open?)
                 • Fatigue on pins witnessed . More analysis being done
                 • Several options investigate: (2) LC module pin stacking , (3) fixation on cover with harder glue , (4) glue on
                   press fit , (5) Combo 2,3
                       o Request to send 5 parts from improved press fit process ( with one possible failure sample
                          assembled on January 22,09) for Vibration to validate current press fit operation
                       o Focus on all options (definitely 2,3,5 on priority) - 5 parts each to be put on shaker
                       o Need plan by Feb 01 on which parts can run in vibration utilizing all possible resources
                 • Conti Experts and management are at GDL to review process
                 • By Feb 01 , parts from all options should be produced and most of them already put on vibration testers

            • Solder joints (Rapid Change Of Temp (RCOT) testing) - ATIC 106

                 • Open circuit with mechanical stress on the affected pin seen potentially due to stress from sides screws on
                   PCB boards ( Solder process at GDL is qualified to spec and being evaluated by experts)




Produced Subject to a Confidential Protective Order                                                                             VGS7-0076353
                                                                                                                    EXHIBIT 57-2
                Case 2:18-ml-02814-AB-FFM Document 199-34 Filed 02/26/19 Page 3 of 4 Page ID
                                                 #:6580

                 • Tl confirmed part functionality ( Chips happened at Conti while sending ATIC 106)
                 • Tl not very well responding to sending reports on ATIC 91 ( Conti to escalate if report not sent by Feb 05)
                 • Stress analysis in Regensburg on 2 parts not completed. Plan to get results by Tuesday Feb 02
                 • Strain gauge analysis in Guadalajara conducted on 3 samples . Measurements indicate the strain is within
                   specifications. Request to see if test can be done at Higher temp ( ex: 60 C)
                 • PCB Board sub supplier fully PPAPED
                 • Process reviews with experts from Regensburg at GDL on going ( Operators has been asked to focus on
                   ATIC chips during visual inspection)



            • 85/85 testing - ATIC 106 (failure not reproduced - suspect solder)

                 • Parts are being prepared for in depth solder joint investigation ( Cross sections on going )
                 • Test results needed by Feb 3 latest

            • Next steps

                 •   Process review next week with Conti experts at GDL
                 •   Produced LC module samples and send to vibration asap
                 •   Identify all options to run vibration tests
                 •   Quarantine current 1700 pcs produced parts in warehouse and identify as PV suspects
                 •   Continue Daily follow ups with Conti/ GETRAG
                 •   Follow-up meeting with Ford /GETRAG / Conti FEB 05 ( All above actions must be identified and closed)




            Sincerely,

            Ibrahim Kaddouh
            SQE Manager ( GTC) I EE
            Getrag Global Purchasing
            Mobile: 1.586.873.0933
            E-mail : ibrahim.kaddouh@getrag.de




            From: Dieter. Kra use@continenta I-corporation .com [ ma iIto: Dieter. Kra use@continental-corporation.com]
            Sent: Friday, January 29, 2010 11:32 AM
            To: eharan@ford.com; Enrique.04Garcia@continental-corporation.com; frank.giskes@continental-
            corporation.com; Frank. Scheu ring@continenta I-corporation .com; ggooda ll@ford.com; Soeh ner, Heiko; Kaddou h,
            Ibrahim; jens.royla@continental-corporation.com; jkirchho@ford.com; Saini, Kailash; Ludwig, Michael;
            paversa@ford.com; Werner .Sch a mbeck@continenta I-corporation .com; werner .spoerl@continenta I-
            corporation .com
            Cc: stephan. nohe@conti nenta I-corporation .com; matth ias. wieczorek@conti nenta I-corporation .com;
            thomas. bra ndt@continenta I-corporation .com; Gerd .Auerswa ld@conti nenta I-corporation .com;
            peter. bertelshofer@conti nenta I-corporation .com; Martin. Bomber@continental-corporation.com
            Subject: handout for todays 6DCT250 meeting


            Dear all,




Produced Subject to a Confidential Protective Order                                                                          VGS7-0076354
                                                                                                EXHIBIT 57-3
                Case 2:18-ml-02814-AB-FFM Document 199-34 Filed 02/26/19 Page 4 of 4 Page ID
                                                 #:6581

            please find attached the slides presented in our todays meeting.




            Mit den besten Gruessen / Best regards,

            Dieter Krause
            Project Manager
            P TR EU PM

            Continental Automotive GmbH
            Siemensstrasse 12, 93055 Regensburg, Germany
            Ein Unternehmen des Continental-Konzerns/A Company of the Continental Corporation

            Telefon/Phone: +49 941 790-4966
            Mobile: +49 170 7837463
            Telefax: +49 941 790 99-4966
            e-mail: Dieter.Krause@continental-corporation.com




Produced Subject to a Confidential Protective Order                                                  VGS7-0076355
